         Case 20-41308      Doc 416 Filed 05/05/20 Entered 05/05/20 08:38:31               Order
                                 Requiring ECF Filing Pg 1 of 1


                               UNITED STATES BANKRUPTCY COURT
                                    Eastern District of Missouri
                                Thomas F. Eagleton U.S. Courthouse
                                111 South Tenth Street, Fourth Floor
                                       St. Louis, MO 63102


In re:                                                            Case No.: 20−41308 − A659
Foresight Energy LP                                               Chapter: 11

Debtor(s)

                                                 ORDER


All attorneys practicing in the Bankruptcy Court in the Eastern District of Missouri are required to
electronically file every document and pleading through the Court's CM/ECF system pursuant to Fed. R.
Bankr. P. 5005(A) and Local Bankruptcy Rule 5005.

The Court received the following document(s) from Bruce Wissore filed in paper format.

   Document(s): Proofs of Claim
   Document Number(s): Proof of Claim #10

IT IS ORDERED that Bruce Wissore shall file all subsequent documents and pleadings in electronic
format in accordance with the Court's Procedures Manual. No later than 14 days from the date of this
order, Bruce Wissore must either:

   (1) register online for an ECF login at www.moeb.uscourts.gov;
   (2) complete CM/ECF training, if necessary, by contacting, Training Coordinator at (314) 244−4606;
   (3) update a past ECF login by contacting the CM/ECF Analyst at (314) 244−4905; or
   (4) file electronically by using the public computer/scanning facilities provided by the Court at its
       Intake counter during normal business hours from 8:30 a.m. to 4:30 p.m.

IT IS FURTHER ORDERED that any document or pleading filed by or on behalf of Bruce Wissore in paper
format in any case 14 days after the date of this order will not be accepted and will be returned
UNFILED.




                                                          U. S. Bankruptcy Judge


Dated: 5/5/20
St. Louis, Missouri
Rev. 12/18 oreqecf
